Exhibit 10.1





 
AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
 




BETWEEN
 




Flexsteel Industries, Inc.,
a Minnesota corporation,
 
AS SELLER
 




and
Greenlaw Acquisitions, LLC,
a California limited liability company,
 
AS BUYER
 







--------------------------------------------------------------------------------




I
SUMMARY AND DEFINITION OF BASIC TERMS
1
      II
 RECITALS 2
        III
AGREEMENT 3
          1.
Purchase and Sale 3
          2.
Purchase Price 3
    2.1
Purchase Price 3
    2.2
Deposit 3
    2.3
Cash Balance 4
            3.
Escrow 4
    3.1
Opening of Escrow 4
    3.2
Close of Escrow/Closing 4
            4.
Conditions Precedent to the Close of Escrow 4
    4.1
Buyer's Review 4
    4.2
Title Report 7     4.3
Conditions Precedent to Buyer's Obligations: 7
    4.4
Failure of Conditions Precedent to Buyer's Obligations  8     4.5
Conditions Precedent to Seller's Obligations 8
            5.
Deliveries to Escrow Holder 8
    5.1
Seller's Deliveries 8
    5.2
Buyer's Deliveries 9
            6.
Deliveries Upon Close of Escrow 10
    6.1
Tax Filings 10
    6.2
Prorations 10
    6.3

Recording

10
    6.4
Buyer Funds 10
    6.5
Documents to Seller 10     6.6
Documents to Buyer
 10     6.7

Title Policy

10
    6.8
Seller Funds 10
            7.
Costs and Expenses 10
            8.

Prorations

11
    8.1
Ad Valorem Taxes 11
    8.2
Operating Expenses 11
    8.3
Contracts 11
            9.
Covenants of Seller 12
    9.1
Contracts 12
    9.2
New Leases 12
    9.3
Operation in the Ordinary Course 12




(i)

--------------------------------------------------------------------------------




  10.
AS-IS Sale and Purchase 12
    10.1
Buyer's Acknowledgment 12
            11.
Seller's Representations and Warranties 15
    11.1
Formation; Authority 15
    11.2
Leases
16
    11.3
Code Compliance
16
    11.4
Litigation 16
    11.5
Foreign Person 16
    11.6
Subsequent Changes 16
    11.7
Seller's Knowledge 16
    11.8
Survival 17
            12.
Buyer's Representations and Warranties
18
    12.1
Formation; Authority 18
    12.2
Patriot Act Compliance 19
            13.
Casualty and Condemnation 19
    13.1
Material Casualty 19
    13.2
Non‑Material Casualty 20
    13.3
Material Condemnation 20
    13.4
Non‑Material Condemnation 20
    13.5
Materiality Standard 20
    13.6
Notice of Casualty and Condemnation 20
            14.
Notices 21
            15.
Broker Commissions 21
            16.
Default 22
    16.1
Default by Seller 22
    16.2
Default by Buyer 22
    16.3
Indemnities; Defaults after Closing or Termination 23
    16.4
Limited Liability 23
            17.
Assignment 23
            18.
Miscellaneous 24
    18.1
Governing Law 24
    18.2
Partial Invalidity 24
    18.3
Waivers 24
    18.4
Successors and Assigns 24
    18.5
Professional Fees 24
    18.6
Entire Agreement 24
    18.7
Time of Essence/Business Days 25
    18.8
Construction
25
            19.
Exchange 25
          20.
Confidentiality 26




(ii)

--------------------------------------------------------------------------------



EXHIBITS
 

Exhibit "A"
Legal Description Exhibit "B" Grant Deed Exhibit "C-1" Transferor's
Certification of Non-Foreign Status Exhibit "C-2"
Withholding Exemption Certificate for Real Estate Sales Exhibit "D"
Intentionally Deleted Exhibit "E" Intentionally Deleted Exhibit "F"
Assignment of Contracts and Assumption Agreement Exhibit "G"
Bill of Sale Exhibit "H" General Assignment Exhibit "I"
List of Leases Exhibit "J"
List of Service Contract



(iii)

--------------------------------------------------------------------------------



INDEX





  Page(s)
   
Agreement
1
Approved Contracts
6
Assignment of Contracts
9
Bill of Sale
9
Broker
1
Building
1
Buyer
1
Buyer Parties
23
Buyer's Notice Address
1
Buyer's Representatives
26
CAP Amount
24
Claims
15
Close of Escrow
4
Closing
4
Closing Date
2
Contracts
5
Cooperating Party
26
Deed
9
Deposit
1
Disapproved Contracts
6
Due Diligence Investigations
3
Due Diligence Items
5
Effective Date
1
Environmental Laws
13
Escrow Holder
2
Escrow Holder's Notice Address
2
Escrow Instructions
4
Floor Amount
24
General Assignment
9
Hazardous Substances
14
Immediately Available Funds
4
Improvements
2
Independent Consideration
4
Intangible Personal Property
3
Intrusive Tests
6
Land
2
Leases
2
Monetary Liens
7
Natural Hazard Expert
15
New Contracts
12
Non-Repair Notice
20
Official Records
4
Opening of Escrow
4
Other Documents
24



(iv)

--------------------------------------------------------------------------------






  Page(s)
   
Permitted Exceptions
8
Personal Property
3
Prohibited Person
18
Property
3
PTR
7
Purchase Price
1
Real Property
2
Reports
5
Requesting Party
26
Seller
1
Seller Group
13
Seller's Representative
2
Seller's Response
7
Tax Certificates
9
Title Company
2
Title Notice
7





(v)

--------------------------------------------------------------------------------

 
AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
(7227 Central Avenue, Riverside, CA)
 
I



SUMMARY AND DEFINITION OF BASIC TERMS
 
This Agreement of Purchase and Sale and Joint Escrow Instructions (the
"Agreement"), dated as of the Effective Date set forth in Section 1 of the
Summary of Basic Terms, below, is made by and between Flexsteel Industries,
Inc., a Minnesota corporation ("Buyer"), and Greenlaw Acquisitions, LLC, a
California limited liability company ("Seller").  The terms set forth below
shall have the meanings set forth below when used in the Agreement.


TERMS OF AGREEMENT
(first reference in the Agreement)
 
 
DESCRIPTION
1.            Effective Date
(Introductory Paragraph):


 
August 26, 2019.
2.            Building
(Recital A):


 
The building containing approximately 236,000 square feet located on the Land
situated in the City of Riverside, County of Riverside, California, and commonly
known as the "7227 Central Avenue".
3.            Broker
(Section 15):


 
CBRE, Inc.
4.            Buyer's Notice Address
(Section 14):
 
18301 Von Karman Avenue, Suite 250
Irvine, California 92612
Attn:  Scott Murray
Fax No.: (949) 221-8191


5.            Purchase Price
(Section 2.1):


 
Twenty Million Five Hundred Thousand Dollars
($20,500,000)
6.            Deposit
(Section 2.2.1):


 
Five Hundred Thousand Dollars
($500,000)
7.            Escrow Holder and Escrow Holder's Notice Address
(Section 3):
 
First American Title Company
18500 Von Karman Avenue, Suite 600
Irvine, California 92612
Attn:  Ryan Hahn
Fax No.:  (877) 372-0261
(John Jackson, Sales Rep)


8.            Closing Date
(Section 3.2):


 
September 26, 2019
9.            Title Company
(Section 4.2):


 
First American Title Company
10.            Seller's Representative
(Section 11.7):
 
Marcus D. Hamilton




--------------------------------------------------------------------------------

 
II

RECITALS
 
A.             Seller owns that certain parcel of land more particularly
described on Exhibit "A" attached hereto (the "Land"), which land is improved
with the Building.
 
B.             Seller desires to sell and convey to Buyer and Buyer desires to
purchase and acquire from Seller all of Seller's right, title and interest in
and to the following:
 
i.            The Land and all rights, privileges, easements and appurtenances
benefiting or appurtenant to the Land and/or the Improvements, including,
without limitation, Seller's interest, if any, in all mineral and water rights
and all easements, rights-of-way and other appurtenances used or connected with
the beneficial use or enjoyment of the Land and/or the Improvements (the Land,
the Improvements and all such rights, privileges, easements and appurtenances
are sometimes collectively hereinafter referred to as the "Real Property");
 
ii.              The Building, associated parking and landscaped areas and all
other improvements located on the Land (the "Improvements");
 
iii.           All leases, licenses and occupancy agreements covering the Land
and Improvements, if any, a list of which is attached hereto as Exhibit "I", and
any new leases which may be entered into subsequent to the Effective Date in
accordance with the terms hereof (said leases and agreements, together with any
and all amendments, modifications or supplements thereto, are hereinafter
referred to collectively as the "Leases");
 
iv.              The Approved Contracts (as defined below);
 
v.                All personal property, equipment, supplies and fixtures
(collectively, the "Personal Property") owned by Seller, used exclusively in the
operation of the Real Property and located at the Property; and
 
vi.           To the extent assignable, with costs to Seller not exceeding
$100.00, any warranties, guaranties, licenses, permits, plans, specifications,
architectural and engineering drawings, entitlements, governmental approvals and
certificates of occupancy which benefit or relate to the Real Property, the
Improvements, and/or the Personal Property (the "Intangible Personal
Property").  The Real Property, the Improvements, the Personal Property, the
Approved Contracts and the Intangible Personal Property are sometimes
collectively referred to as the "Property".
 
-2-

--------------------------------------------------------------------------------



C.             From the Effective Date until the Closing or earlier termination
of this Agreement, Buyer will have the opportunity to conduct all due diligence
with regard to the Property as set forth in Sections 4.1 and 4.2 below
(collectively, the "Due Diligence Investigations").
 
III


AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows, and hereby instruct
Escrow Holder as follows.
 
1.               Purchase and Sale.  Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Property upon the terms and conditions set
forth in this Agreement.
 
2.               Purchase Price.
 
2.1             Purchase Price.  Buyer shall pay the Purchase Price for the
Property as hereinafter provided in this Section 2.
 
2.2             Deposit.
 
2.2.1                Deposit.  Prior to the Effective Date, Buyer has delivered
to Escrow Holder the Deposit in Immediately Available Funds (as defined below). 
The Deposit shall be or has been deposited by Escrow Holder in an
interest-bearing account at a federally insured institution as Escrow Holder and
Seller deem appropriate and consistent with the timing requirements of this
Agreement.  The interest thereon shall accrue to the benefit of the party
receiving the Deposit pursuant to the terms of this Agreement, and Buyer and
Seller hereby acknowledge that there may be penalties or interest forfeitures if
the applicable instrument is redeemed prior to its specified maturity.  Buyer
agrees to provide its Federal Tax Identification Number to Escrow Holder upon
the opening of Escrow.  Concurrently with the execution of this Agreement,  the
Deposit shall become non-refundable except as otherwise provided in this
Agreement.  The Deposit together with interest accrued thereon shall be: 
(i) applied and credited toward payment of the Purchase Price at the Close of
Escrow, or (ii) retained by Seller as liquidated damages pursuant to
Section 16.2 below, or (iii) returned to Buyer if (a) this Agreement is
terminated by Buyer, and the provisions of Sections 4.4 or 13 apply, or (b) this
Agreement is terminated because of a breach by Seller.
 
2.2.2                Independent Consideration.  Notwithstanding anything in
this Agreement to the contrary, One Hundred Dollars ($100.00) of the Deposit
(the "Independent Consideration") shall be paid to Seller and considered
completely nonrefundable to Buyer in all events, it being the intent of the
parties to recognize that such amount has been bargained for and agreed to as
independent consideration for Buyer's exclusive right to purchase the Property
pursuant to and in accordance with this Agreement and for Seller's execution and
delivery of this Agreement.
 
-3-

--------------------------------------------------------------------------------



2.3             Cash Balance.  On or before one (1) business day prior to the
Closing Date, Buyer shall deposit with Escrow Holder cash by means of a
confirmed wire transfer through the Federal Reserve System ("Immediately
Available Funds") in the amount of the balance of the Purchase Price, plus
Buyer's share of expenses and prorations, less any applicable credits, as
described in this Agreement.
 
3.               Escrow.
 
3.1                Opening of Escrow.  Buyer and Seller shall promptly deliver a
fully executed copy of this Agreement to Escrow Holder, and the date of Escrow
Holder's receipt thereof is referred to as the "Opening of Escrow".  Seller and
Buyer shall execute and deliver to Escrow Holder any additional or supplementary
instructions as may be necessary or convenient to implement the terms of this
Agreement and close the transactions contemplated hereby, provided such
instructions are consistent with and merely supplement this Agreement and shall
not in any way modify, amend or supersede this Agreement.  Such supplementary
instructions, together with the escrow instructions set forth in this Agreement,
as they may be amended from time to time by the parties, shall collectively be
referred to as the "Escrow Instructions".  The Escrow Instructions may be
amended and supplemented by such standard terms and provisions as the Escrow
Holder may request the parties hereto to execute; provided, however, that the
parties hereto and Escrow Holder acknowledge and agree that in the event of a
conflict between any provision of such standard terms and provisions supplied by
the Escrow Holder and the Escrow Instructions, the Escrow Instructions shall
prevail.
 
3.2                  Close of Escrow/Closing.  For purposes of this Agreement,
the "Close of Escrow" or the Closing" shall mean the date on which the Deed (as
defined in Section 5.1.1 below) is recorded in the official records of the
county where the Land is located (the "Official Records"), or if the Closing
occurs on a "gap closing" basis, the date on which Escrow Holder receives from
Buyer and Seller all funds and documents required to be delivered hereunder to
Escrow Holder, Buyer and Seller have authorized Escrow Holder to close this
transaction, and Escrow Holder confirms that the Closing has occurred.  The
Close of Escrow shall occur on the Closing Date.
 
4.               Conditions Precedent to the Close of Escrow.
 
4.1             Buyer's Review.
 
4.1.1                Delivery of Due Diligence Materials by Seller.  Buyer
hereby acknowledges and agrees that Seller has made available to Buyer by means
of a "file transfer protocol" (FTP) internet site for inspection and right to
copy, at Buyer's expense, all original or true and complete copies of the most
recent environmental studies, site assessments and reports, soils studies,
engineering and architectural studies and reports, and surveys, and plans,
specifications, maps and other similar materials relating to the physical and
environmental condition of the Property and any other documents or materials
relating to the Property or as reasonably required by Buyer, in Seller's
possession ("Reports"); provided, however, Buyer may request any additional
documents from Seller to the extent such documents are within the possession of
Seller.  Seller makes no representations or warranties regarding the accuracy of
the Reports or that the Reports are complete copies of the same.  Buyer
acknowledges and understands that all such materials made available by Seller
are only for Buyer's convenience in making its own examination and determination
as to whether it wishes to purchase the Property, and, in so doing, Buyer shall
rely exclusively upon its own independent investigation and evaluation of every
aspect of the Property and not on any materials made available by Seller
(including the Due Diligence Items).
 
-4-

--------------------------------------------------------------------------------



Without limiting the generality of the foregoing, prior to the Effective Date,
Seller also made available to Buyer, including by means of such file transfer
protocol (FTP) internet site, for review and copying, at Buyer's expense, the
following due diligence items to the extent in the possession of Seller
(together with the Reports, collectively, "Due Diligence Items") which shall be
original or true copies, to the extent in the possession of Seller:  (a) any
plans and specifications for the Property, (b) copies of all service contracts
or service agreements relating to the operation and maintenance of the Property
to which Seller is a party, including, without limitation, the service contracts
set forth on Exhibit "J" hereto (but expressly excluding any contracts Seller
determines are "master contracts" affecting the Property and other properties)
(collectively, the "Contracts"); (c) property tax bills for the last two (2)
fiscal tax years if the Property has been owned by Seller for more than two (2)
years, and the property tax bill for the current year to the extent in the
possession of Seller; (d) operating statements for the Property for the last two
(2) calendar years and the current year-to-date; (e) any existing ALTA survey
(f) any licenses and permits; and (g) prior design plans and reports.  Buyer
acknowledges and understands that all such materials made available by Seller
are only for Buyer's convenience in making its own examination and
determination  as to whether it wishes to purchase the Property, and, in so
doing, Buyer shall rely exclusively upon its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller. Seller acknowledges that Buyer may desire to discuss or otherwise
inquire about matters related to the Property with various governmental entities
and utilities and the other Due Diligence Items with such third parties, which
contact and discussion has, and shall continue to be coordinated through
Seller’s Representative.
 
Commencing on the Effective Date (the  and continuing until the Closing Date
unless Buyer terminates this Agreement prior thereto, Buyer and its authorized
agents, employees, consultants, inspectors, appraisers, engineers, consultants,
contractors and prospective tenants, lenders and investors (collectively, the
“Buyer’s Consultants”) shall have the right to review and investigate the Due
Diligence Items, the physical and environmental condition of the Property, the
character, quality, value and general utility of the Property, the zoning, land
use, environmental and building requirements and restrictions applicable to the
Property, the state of title to the Property, the square footage of the Building
and/or Property, and any other factors or matters relevant to Buyer's decision
to purchase the Property.  Buyer, in Buyer's sole and absolute discretion, may
determine whether or not the Property is acceptable to Buyer and whether Buyer
can secure appropriate financing thereon.  Buyer shall provide Seller with at
least one (1) business day prior written (which may be electronic) notice of its
desire to enter upon the Real Property for inspection and/or testing and any
such inspections or testing shall be conducted at a time and manner reasonably
approved by Seller and to minimize disruption or interference with the operation
of the Property by Seller.  Seller shall have the right to be present at any
such inspections or testings.  Prior to conducting any inspections or testing,
if requested by Seller, Buyer and Buyer’s Consultants, shall deliver to Seller a
certificate of insurance naming Seller as an additional insured by endorsement
(on a primary, non-contributing basis) evidencing commercial general liability
and property damage insurance with limits of not less than Two Million Dollars
($2,000,000.00) in the aggregate for liability coverage and not less than One
Million Dollars ($1,000,000.00) in the aggregate for property damage. 
Notwithstanding the foregoing, Buyer shall not be permitted to undertake any air
sampling or any intrusive or destructive testing of the Property, including,
without limitation, a "Phase II" environmental assessment (collectively, the
"Intrusive Tests"), nor will Buyer be entitled to directly contact or
communicate with the RWQCB, EPA or other local, State or Federal agency
regarding the environmental condition of the Property other than requests for
documentation or records relating to the Property, without in each instance
first obtaining Seller's prior written consent thereto, which consent Seller may
give or withhold in Seller's sole and absolute discretion.  If Seller fails to
advise Buyer of its approval of any proposed Intrusive Tests within such one (1)
business day period, such failure shall be deemed Seller's disapproval thereof. 
Buyer shall restore the Property, to the extent reasonably practicable, to its
original condition immediately after any and all testing and inspections
conducted by or on behalf of Buyer.  Buyer hereby indemnifies and holds Seller,
the Seller Group (as defined below) and the Property harmless from any and all
actions, claims, liabilities, and reasonable out-of-pocket costs, loss, damages
or expenses of any nature actually incurred by Seller or liens arising out of or
resulting from any entry and/or activities upon the Property by Buyer and/or
Buyer's Consultants, to the extent not caused by Seller’s negligence or willful
misconduct; provided, however, such obligations shall not be applicable to
Buyer's mere discovery of any pre‑existing adverse physical condition at the
Property, except to the extent Buyer and/or Buyer's Consultants aggravate such
pre-existing condition.  Buyer shall at all times keep the Property free and
clear of any mechanics’, materialmen’s or design professional’s claims or liens
arising out of or relating to its investigations of the Property by Buyer or
Buyer's Consultants.  Buyer's obligations under this section shall survive the
Close of Escrow or any termination of this Agreement.
 
-5-

--------------------------------------------------------------------------------



4.1.2                Contracts.  Buyer hereby notifies Seller that Buyer desires
all Contracts to be terminated on or before the Closing (the "Disapproved
Contracts").  Seller shall provide written notice of termination to those
applicable third parties with respect to such Disapproved Contracts on or before
the Closing.  Those Contracts expressly approved by Buyer, if any, (the
"Approved Contracts") shall be assigned by Seller to, and assumed by, Buyer at
the Closing.  Seller shall assign its rights and interests under the Approved
Contracts to Buyer at the Closing pursuant to the Assignment of Contracts and
Assumption Agreement, in substantially the form attached hereto as Exhibit "F",
and made a part hereof.
 
4.1.3                  Intentionally Deleted.
 
4.1.4            Due Diligence Materials.  In the event Buyer does not purchase
the Property for any reason other than a default by Seller hereunder, within
five (5) days after the date this Agreement is terminated Buyer shall destroy
and/or return to Seller all documents, information and other materials supplied
by Seller to Buyer, and, at Seller's written request, without warranty or
representation of any kind, deliver to Seller any third party inspection
reports, studies, surveys, and other reports and/or test results relating to the
Property which were prepared by consultants retained by Buyer in contemplation
of this Agreement.
 
4.2             Title Report.  Prior to the Effective Date, Seller caused Title
Company to deliver to Buyer a preliminary title report for the Property (the
"PTR"), and copies of all underlying title documents described in the PTR and
Buyer shall have provided written notice (the "Title Notice") to Seller of any
matters shown by the PTR or on any survey obtained by Buyer which are not
satisfactory to Buyer.  As of the Effective Date, Buyer unconditionally approves
the condition of title to the Property, except those title and survey issues
Seller has agreed in writing to cure; provided, however, that, Seller agrees to
have removed on or before the Closing Date as a condition to Closing for the
benefit of Buyer, liens secured by deeds of trust securing loans made to Seller,
mechanics' liens relating to work contracted for by Seller, judgment liens
against Seller, and delinquent real property taxes (herein "Monetary Liens"). 
If any supplemental title report or update containing any exceptions not
included in the PTR (the “New Exceptions”) is issued on or after the Effective
Date, Buyer will be entitled to object to the New Exceptions by delivering a
Title Notice to Seller no later than two (2) business days following Buyer’s
receipt of such supplement or update.  If Buyer delivers a Title Notice with
respect to any New Exceptions, Seller shall have two (2) business days within
which to deliver written notice to Buyer and Escrow Holder identifying which
disapproved New Exceptions Seller shall undertake to cure or not cure ("Seller's
Response").  If Seller does not expressly agree in writing to remove the
objectionable New Exception(s) Buyer may either terminate this Agreement and the
Deposit, with all interest earned thereon, shall be delivered to Buyer, and
neither party shall have any further rights or obligations hereunder except for
those expressly stated to survive the termination of this Agreement or waive its
objections to the New Exceptions.  If necessary, the Closing Date shall be
extended, in no event by more than four (4) days, to allow for the review and
response process relating to any New Exceptions.  If Buyer does not deliver the
Title Notice, the New Exceptions will be deemed approved by Buyer.
 
-6-

--------------------------------------------------------------------------------



4.3             Conditions Precedent to Buyer's Obligations:
 
4.3.1                Title Policy.  On or before the Closing, and as a condition
to Closing for the benefit of Buyer, Title Company shall have irrevocably and
unconditionally committed to issue to Buyer the Title Policy.  As used herein,
the term "Title Policy" shall mean a 2006 ALTA extended coverage Owner's Policy
of Title Insurance with liability in the amount of the Purchase Price, showing
title to the Real Property vested in Buyer, subject only to the preprinted
standard exceptions in such Title Policy, exceptions approved or deemed approved
by Buyer pursuant to Section 4.2 above, and non-delinquent real property taxes
and special assessments, any exceptions arising from Buyer's actions and any
matters which would be disclosed by an accurate survey or physical inspection of
the Property (collectively, the "Permitted Exceptions").  Notwithstanding the
foregoing, if Buyer fails to provide an ALTA survey for the Real Property
acceptable to the Title Company for purposes of issuing the Title Policy, then
the Title Policy to be issued on the Close of Escrow shall be an ALTA standard
coverage Owner's Policy of Title Insurance which shall include a general survey
exception.  The Close of Escrow shall not be extended due to Buyer's Title
Policy requirements.
 
4.3.2                Seller's Performance.  Seller shall have duly performed its
obligations hereunder in all material respects.
 
4.3.3                Accuracy of Representations and Warranties.  Subject to
Section 11.6 below, on the Closing Date, all representations and warranties made
by Seller in Section 11 shall be true and correct in all material respects as if
made on and as of the Closing Date.
 
4.3.4                Physical Condition of the Property.  The Real Property, or
any material portion thereof, shall not have been materially destroyed or
damaged from the Effective Date through the Closing Date.
 
4.3.5                Other Conditions.  All other conditions to Closing for the
benefit of Buyer set forth in this Agreement, have been satisfied or waived in
writing.
 
-7-

--------------------------------------------------------------------------------



4.4             Failure of Conditions Precedent to Buyer's Obligations.  Buyer's
obligations with respect to the transactions contemplated by this Agreement are
subject to the satisfaction of the conditions precedent to such obligations for
Buyer's benefit set forth in Section 4.3.  If Buyer terminates this Agreement 
because of the failure of such condition precedent, then Escrow Holder shall
return the Deposit to Buyer (plus interest accrued on the Deposit only while
held by Escrow Holder) in accordance with Buyer's written instructions within
five (5) business days following Buyer's delivery of a written termination
notice to Seller and Escrow Holder, Seller and Buyer shall each pay one‑half
(1/2) of any Escrow cancellation fees or charges, and except for Buyer's
indemnity and confidentiality obligations under the Agreement which expressly
survive termination of the Agreement, the parties shall have no further rights
or obligations to one another under this Agreement.
 
4.5              Conditions Precedent to Seller's Obligations.  The Close of
Escrow and Seller's obligations with respect to the transactions contemplated by
this Agreement are subject to the timely satisfaction or waiver of the following
conditions:  Buyer shall have duly performed its obligations hereunder in all
material respects, and Buyer's representations and warranties set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made on and as of the Closing Date.  Without limitation of the
foregoing, Buyer shall have timely delivered the Purchase Price pursuant to the
provisions of Section 2 above.
 
5.                        Deliveries to Escrow Holder.
 
5.1                Seller's Deliveries.  Seller hereby covenants and agrees to
deliver or cause to be delivered to Escrow Holder at least one (1) business day
prior to the Closing Date (or other date specified) the following instruments
and documents, the delivery of each of which shall be a condition to the Close
of Escrow:
 
5.1.1                Deed.  An original Grant Deed in the form of Exhibit "B"
attached hereto, duly executed and acknowledged in recordable form by Seller,
conveying fee simple title to the Real Property to Buyer (the "Deed");
 
5.1.2                Non-Foreign Certifications.  Certificates in the forms of
Exhibit "C‑1" and "C‑2" attached hereto duly executed by Seller (the "Tax
Certificates");
 
5.1.3                Assignment of Contracts and Assumption Agreement.  Two (2)
counterparts of the Assignment of Contracts and Assumption Agreement in the form
attached hereto as Exhibit "F", duly executed by Seller pursuant to which Seller
shall assign to Buyer all of Seller's right, title and interest in, under and to
the Approved Contracts, if any ("Assignment of Contracts");
 
-8-

--------------------------------------------------------------------------------



5.1.4                Bill of Sale.  Two (2) counterparts of a Bill of Sale in
the form attached hereto as Exhibit "G" duly executed by Seller conveying
Seller's right, title and interest in and to the Personal Property ("Bill of
Sale");
 
5.1.5                General Assignment.  Two (2) counterparts of a General
Assignment in the form of Exhibit "H" attached hereto duly executed by Seller
(the "General Assignment");
 
5.1.6              Proof of Authority.  Such proof of Seller's authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof of the power and authority of the individual(s) executing
and/or delivering any instruments, documents or certificates on behalf of Seller
to act for and bind Seller, as may be reasonably required by Title Company;
 
5.1.7                Closing Statement.  Seller’s closing statement executed by
Seller;
 
5.1.8                Owner’s Affidavit.  Such owner’s affidavits and
certificates as may be reasonably required by the Title Company, in a form
reasonably acceptable to Seller and the Title Company; and
 
5.1.9                Additional Documents.  Such other documents and instruments
as may be reasonably required by Escrow Holder or the Title Company to
consummate the transaction contemplated herein.
 
5.2            Buyer's Deliveries.  Buyer hereby covenants and agrees to deliver
or cause to be delivered to Escrow Holder at least one (1) business day prior to
the Closing Date the following funds, instruments and documents, the delivery of
each of which shall be a condition to the Close of Escrow:
 
5.2.1                Buyer's Funds.  The balance of the Purchase Price, and such
additional funds, if any, necessary to comply with Buyer's obligations hereunder
regarding prorations, credits, costs and expenses;
 
5.2.2                Assignment of Contracts.  Two (2) counterparts of the
Assignment of Contracts duly executed by Buyer;
 
5.2.3                Bill of Sale.  Two (2) counterparts of the Bill of Sale
duly executed by Buyer;
 
5.2.4                General Assignment.  Two (2) counterparts of the General
Assignment duly executed by Buyer;
 
5.2.5                Closing Statement.  Buyer’s closing statement executed by
Buyer;
 
5.2.6                Additional Documents.  Such other documents and instruments
as may be reasonably required by Escrow Holder or the Title Company to
consummate the transaction contemplated herein; and
 
5.2.7                Proof of Authority.  Such proof of Buyer's authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof of the power and authority of the individual(s) executing
and/or delivering any instruments, documents or certificates on behalf of Buyer
to act for and bind Buyer, as may be reasonably required by Title Company.
 
-9-

--------------------------------------------------------------------------------



6.                Deliveries Upon Close of Escrow.  Upon the Close of Escrow,
Escrow Holder shall promptly undertake all of the following:
 
6.1             Tax Filings.  The Title Company shall file the information
return for the sale of the Property required by Section 6045 of the Internal
Revenue Code of 1986, as amended, and the Income Tax Regulations thereunder.
 
6.2             Prorations.  Prorate all matters referenced in Section 8 based
upon the statement delivered into Escrow signed by the parties;
 
6.3             Recording.  Cause the Deed and any other documents which the
parties hereto may direct, to be recorded in the Official Records in the order
directed by the parties;
 
6.4                Buyer Funds.  Disburse from funds deposited by Buyer with
Escrow Holder towards payment of all items and costs (including, without
limitation, the Purchase Price) chargeable to the account of Buyer pursuant
hereto in payment of such items and costs and disburse the balance of such
funds, if any, to Buyer;
 
6.5             Documents to Seller.  Deliver to Seller counterpart originals of
the Assignment of Contracts, the Bill of Sale and the General Assignment
executed by Buyer and a conformed recorded copy of the recorded Deed;
 
6.6            Documents to Buyer.  Deliver to Buyer an original of the Tax
Certificates, and counterpart originals of the Assignment of Contracts, Bill of
Sale and General Assignment appropriately executed by Seller, a conformed
recorded copy of the Deed, and, when issued, the Title Policy;
 
6.7            Title Policy.  Direct the Title Company to issue the Title Policy
to Buyer; and
 
6.8                Seller Funds.  Deduct all items chargeable to the account of
Seller pursuant to Section 7.  If, as the result of the net prorations and
credits pursuant to Section 8, amounts are to be charged to the account of
Seller, deduct the total amount of such charges (unless Seller elects to deposit
additional funds for such items in Escrow); and if amounts are to be credited to
the account of Seller, disburse such amounts to Seller, or in accordance with
Seller's instructions, at Close of Escrow.  Disburse the Purchase Price to
Seller, or as otherwise directed by Seller, promptly upon the Close of Escrow in
accordance with Seller's wire transfer instructions.
 
7.             Costs and Expenses.  Seller shall pay (i) that portion of the
Title Policy premium for standard ALTA owner's coverage, (ii) all documentary
transfer taxes assessed by the County and one‑half (1/2) of any documentary
taxes assessed by the City, (iii) one‑half (½) of the Escrow Holder's fee, and
(iv) the cost of any title endorsements that Seller agreed to pay for in
writing.  In addition Seller shall pay outside of Escrow all legal and
professional fees and costs of attorneys and other consultants and agents
retained by Seller.  Buyer shall pay through Escrow (w) all document recording
charges, (x) one‑half (1/2) of the documentary transfer taxes assessed by the
City, (y) the balance of the Title Policy premium (including the premium for the
ALTA extended coverage and any title endorsements requested by Buyer), and
(z) one‑half (½) of the Escrow Holder's fee and all charges for the ALTA
Survey.  Buyer shall pay outside of Escrow all costs and expenses related to the
Due Diligence Investigations, and all legal and professional fees and costs of
attorneys and other consultants and agents retained by Buyer.  Buyer will be
responsible for the payment of all excise, transfer and use taxes imposed with
respect to the conveyance of any personal property contemplated by this
Agreement and will indemnify and hold Seller harmless from the payment of such
taxes.
 
-10-

--------------------------------------------------------------------------------



8.                Prorations.  The following prorations between Seller and Buyer
shall be made by Escrow Holder computed as of the Close of Escrow:
 
8.1                Ad Valorem Taxes.  All real estate and personal property
taxes attributable to the Property will be prorated at Closing.  Seller shall be
charged with all such taxes up to, but not including, the Closing Date.  If the
applicable tax rate and assessments for the Property have not been established
for the year in which Closing occurs, the proration of real estate and/or
personal property taxes, as the case may be, will be based upon the rate and
assessments for the preceding year.  Real property tax refunds and credits
received after the Closing which are attributable to a fiscal tax year prior to
the Closing shall belong to Seller, and those which are attributable to the
fiscal tax year in which the Closing occurs shall be prorated based upon the
date of Closing.
 
8.2             Operating Expenses.  All utility service charges for
electricity, heat and air conditioning service, other utilities, elevator
maintenance, common area maintenance, taxes other than real estate taxes such as
rental taxes, other expenses incurred in operating the Property that Seller
customarily pays, and any other costs incurred in the ordinary course of
business or the management and operation of the Property, shall be prorated on
an accrual basis.  Seller shall pay all such expenses that accrue prior to the
Close of Escrow and Buyer shall pay all such expenses accruing on the Close of
Escrow and thereafter.  Seller and Buyer shall obtain billings and meter
readings as of the Close of Escrow to aid in such prorations.
 
8.3                  Contracts.  Amounts payable under the Approved Contracts,
if any, shall be prorated on an accrual basis.  Seller shall pay all amounts due
thereunder which accrue prior to the Close of Escrow and Buyer shall pay all
amounts accruing on the Close of Escrow and thereafter.
 
At least two (2) business days prior to the Close of Escrow, the parties shall
agree upon all of the prorations to be made and submit a statement to Escrow
Holder setting forth the same.  In the event that any prorations, apportionments
or computations made under this Section 8 shall require final adjustment, then
the parties shall make the appropriate adjustments promptly when accurate
information becomes available and either party hereto shall be entitled to an
adjustment to correct the same, but in no event shall such final adjustment
occur later than ninety (90) days following the Close of Escrow.  Any corrected
adjustment or proration shall be paid in cash to the party entitled thereto. 
The provisions of this Section 8 shall survive the Close of Escrow.
 
-11-

--------------------------------------------------------------------------------



9.                Covenants of Seller.  Seller hereby covenants with Buyer, as
follows:
 
9.1                 Contracts.  Between the Effective Date and the Closing Date,
 Seller will not enter into any new Contracts or any amendments or modifications
to the existing Contracts, which new Contracts, amendments or modifications will
survive Closing or otherwise affect the use, operation or enjoyment of the
Property after Closing (collectively, "New Contracts"), without Buyer's prior
written consent, which consent may be withheld in Buyer's reasonable discretion,
and which consent will be deemed to have been denied by Buyer if Buyer does not
notify Seller in writing to the contrary within three (3) business days after
Seller provides written notice to Buyer of such New Contract.
 
9.2                 New Leases.  Between the Effective Date and the Closing Date
Seller will not enter into any new Leases (“New Leases”) without Buyer's prior
written consent, which consent may be withheld in Buyer's sole discretion, and
which consent will be deemed to have been denied by Buyer if Buyer does not
notify Seller in writing to the contrary within three (3) business days after
Seller provides written notice to Buyer of such New Lease.
 
9.3               Operation in the Ordinary Course.  Subject to Sections 9.1 and
9.2 above, from the date of this Agreement until the Close of Escrow, Seller
shall (i) operate and manage the Property in accordance with prudent business
practices and in the ordinary course and consistent with Seller's past
practices, (ii) maintain all present services and amenities, (iii) maintain the
Property in good condition, repair and working order (but Seller shall not be
required to make capital improvements), (iv) keep on hand sufficient materials,
supplies, equipment and other personal property for the efficient operation and
management of the Property, (v) perform when due, and otherwise comply with, all
of Seller's obligations and duties under the Approved Contracts, (vi) maintain
all existing insurance coverage for the Property in full force and effect, and
(vii) not make any material alterations to the Property.  None of the Personal
Property shall be removed from the Real Property, unless replaced by
unencumbered personal property of equal or greater utility and value.
 
10.                AS-IS Sale and Purchase.  Buyer acknowledges, by its initials
as set forth below, that the provisions of this Section 10 have been required by
Seller as a material inducement to enter into the contemplated transactions, and
the intent and effect of such provisions have been explained to Buyer by Buyer's
counsel and have been understood and agreed to by Buyer.
 
10.1               Buyer's Acknowledgment.  As a material inducement to Seller
to enter into this Agreement and to convey the Property to Buyer, Buyer hereby
acknowledges and agrees that:
 
10.1.1                AS-IS.  Except as otherwise expressly set forth in this
Agreement, and subject to Seller's representations and warranties set forth in
this Agreement, Buyer is purchasing the Property in its existing condition,
"AS-IS, WHERE-IS, WITH ALL FAULTS", and upon the Closing Date has made or has
waived all inspections and investigations of the Property and its vicinity which
Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property.
 
________________________
Buyer's Initials
 
-12-

--------------------------------------------------------------------------------



10.1.2                No Representations.  Other than the express
representations and warranties of Seller contained in this Agreement, neither
Seller, nor any person or entity acting by or on behalf of Seller, nor any
direct or indirect, parent, member, partner, officer, director, shareholder or
employee of Seller or any of the foregoing, nor any agent, affiliate, successor
or assign of Seller or any of the foregoing (collectively, the "Seller Group")
has made any representation, warranty, inducement, promise, agreement, assurance
or statement, oral or written, of any kind to Buyer upon which Buyer is relying,
or in connection with which Buyer has made or will make any decisions concerning
the Property or its vicinity including, without limitation, its use, condition,
value, square footage, compliance with "Governmental Regulations", existence or
absence of Hazardous Substances, or the permissibility, feasibility, or
convertibility of all or any portion of the Property for any particular use or
purpose, including, without limitation, its present or future prospects for
sale, lease, development, occupancy or suitability as security for financing. 
As used herein, the term "Governmental Regulations" means any laws (including
Environmental Laws), ordinances, rules, requirements, resolutions, policy
statements and regulations (including, without limitation, those relating to
land use, subdivision, zoning, Hazardous Substances, occupational health and
safety, handicapped access, water, earthquake hazard reduction, and building and
fire codes) of any governmental or quasi-governmental body or agency claiming
jurisdiction over the Property.  As used in this Agreement, the following
definitions shall apply:  "Environmental Laws" shall mean all federal, state and
local laws, ordinances, rules and regulations now or hereafter in force, whether
statutory or common law, as amended from time to time, and all federal and state
court decisions, consent decrees and orders interpreting or enforcing any of the
foregoing, in any way relating to or regulating human health or safety, or
industrial hygiene or environmental conditions, or protection of the
environment, or pollution or contamination of the air, soil, surface water or
groundwater, and includes, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., and the Clean
Water Act, 33 U.S.C. § 1251, et seq.  "Hazardous Substances" shall mean any
substance or material that is described as a toxic or hazardous substance, waste
or material or a pollutant or contaminant, or words of similar import, in any of
the Environmental Laws, and includes asbestos, petroleum (including crude oil or
any fraction thereof, natural gas, natural gas liquids, liquefied natural gas,
or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum additives and derived substances, lead-based paint, mold,
fungi or bacterial matter, polychlorinated biphenyls, urea formaldehyde, radon
gas, radioactive matter, medical waste, and chemicals which may cause cancer or
reproductive toxicity.
 
________________________
Buyer's Initials
 
10.1.3                No Implied Warranties.  Excepting any representation or
warranty set forth herein, Seller hereby specifically disclaims:  (a) all
warranties implied by law arising out of or with respect to the execution of
this Agreement, any aspect or element of the Property, or the performance of
Seller's obligations hereunder including, without limitation, all implied
warranties of merchantability, habitability and/or fitness for a particular
purpose; and (b) any warranty, guaranty or representation, oral or written,
past, present or future, of, as to, or concerning (i) the nature and condition
of the Property or other items conveyed hereunder, including, without
limitation, the water, soil, and geology, the suitability thereof and of the
Property or other items conveyed hereunder for any and all activities and uses
which Buyer may elect to conduct thereon, the existence of any environmental
hazards or conditions thereon (including but not limited to the presence of
asbestos or other Hazardous Substances) or compliance with applicable
Environmental Laws; (ii) the nature and extent of any right-of-way, lease,
possession, lien, encumbrance, license, reservation,  condition or otherwise;
and (iii) the compliance of the Property or other items conveyed hereunder or
its operation with any Governmental Regulations.
 
________________________
Buyer's Initials
 
-13-

--------------------------------------------------------------------------------



10.1.4                Information Supplied by Seller.  Buyer specifically
acknowledges and agrees that, except as expressly contained in this Agreement,
the Seller has made no representation or warranty of any nature concerning the
accuracy or completeness of any documents delivered or made available for
inspection by Seller to Buyer, including, without limitation, the Due Diligence
Items, and that Buyer has undertaken such inspections of the Property as Buyer
deems necessary and appropriate and that Buyer is relying solely upon such
investigations and not on any of the Due Diligence Items or any other
information provided to Buyer by or on behalf of Seller.  Buyer specifically
acknowledges that some of the Due Diligence Items have been prepared by third
parties with whom Buyer has no privity and Buyer acknowledges and agrees that no
warranty or representation, express or implied, has been made, nor shall any be
deemed to have been made, to Buyer with respect thereto, either by Seller or the
Seller Group or by any third parties that prepared the same.
 
________________________
Buyer's Initials
 
10.1.5                Release.  As of the Close of Escrow, subject to any
representations and warranties of Seller and Seller’s obligations which continue
beyond the Closing pursuant to the terms of this Agreement or Seller’s closing
documents, Buyer and the Buyer Parties hereby fully and irrevocably release
Seller and the Seller Group from any and all claims that the Buyer and/or Buyer
Parties may have or thereafter acquire against Seller and/or the Seller Group
for any cost, loss, liability, damage, expense, demand, action or cause of
action ("Claims") arising from or related to any matter of any nature relating
to, the Property including, without limitation, the physical condition of the
Property, any latent or patent construction defects, errors or omissions,
compliance with law matters, Hazardous Substances and other environmental
matters within, under or upon, or in the vicinity of the Real Property,
including, without limitation, any Environmental Laws.  The foregoing release by
Buyer and the Buyer Parties shall include, without limitation, any Claims Buyer
and/or the Buyer Parties may have pursuant to any statutory or common law right
Buyer may have to receive disclosures from Seller, including, without
limitation, any disclosures as to the Property's location within areas
designated as subject to flooding, fire, seismic or earthquake risks by any
federal, state or local entity, the presence of Hazardous Substances on or
beneath the Real Property, the need to obtain flood insurance, the certification
of water heater bracing and/or the advisability of obtaining title insurance, or
any other condition or circumstance affecting the Property, its financial
viability, use or operation, or any portion thereof.  This release includes
Claims of which Buyer is presently unaware or which Buyer does not presently
suspect to exist in its favor which, if known by Buyer, would materially affect
Buyer's release of the Seller and/or the Seller Group.  In connection with the
general release set forth in this Section 10.1.5, Buyer specifically waives the
provisions of California Civil Code Section 1542, which provides as follows:
 
"A general release does not extend to claims that the creditor ore releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her would have materially
affected his or her settlement with the debtor or released party".
 
________________________
Buyer's Initials
 
-14-

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary set forth in this Section 10.1.5, the
foregoing release is not intended to and does not cover (i) any claims arising
from a breach of Seller's representations or warranties set forth in this
Agreement, (ii) any claims of fraud, (iii) any third party tort claims arising
prior to the Closing, or (iv) any other breach by Seller of an express
obligation of Seller under this Agreement which by its terms survives the Close
of Escrow.
 
10.1.6                Natural Hazard Disclosure.  Buyer and Seller acknowledge
that Seller is required to disclose if any of the Real Property lies within the
following natural hazard areas or zones:  (i) a special flood hazard area
designated by the Federal Emergency Management Agency; (ii) an area of potential
flooding; (iii) a very high fire hazard severity zone; (iv) a wild land area
that may contain substantial forest fire risks and hazards; (v) an earthquake
fault or special studies zone; or (vi) a seismic hazard zone.  Buyer
acknowledges that Seller will employ the services of Disclosure Source ("Natural
Hazard Expert") to examine the maps and other information specifically made
available to the public by government agencies and to report the results of its
examination to Buyer in writing.  The written report prepared by the Natural
Hazard Expert regarding the results of its examination fully and completely
discharges Seller from its disclosure obligations referred to herein, and, for
the purposes of this Agreement, the provisions of Civil Code Section 1103.4
regarding the non-liability of Seller for errors and/or omissions not within its
personal knowledge shall be deemed to apply, and the Natural Hazard Expert shall
be deemed to be an expert dealing with matters within the scope of its expertise
with respect to the examination and written report regarding the natural hazards
referred to above.
 
10.1.7                Section 25359.7.  Buyer acknowledges and agrees that the
sole inquiry and investigation Seller conducted in connection with the
environmental condition of the Property is to obtain the environmental report(s)
which are part of the Due Diligence Items and that, for purposes of California
Health and Safety Code Section 25359.7, Seller has acted reasonably in relying
upon said inquiry and investigation, and the delivery of this Agreement
constitutes written notice to Buyer under such code section.
 
11.             Seller's Representations and Warranties.  Seller represents and
warrants to Buyer as of the Effective Date and shall remake such representation
and warranty as of the Closing as follows:
 
11.1               Formation; Authority.  Seller is duly formed, validly
existing, and in good standing under laws of the state of its formation.  Seller
has full power and authority to enter into this Agreement and to perform this
Agreement.  The execution, delivery and performance of this Agreement by Seller
have been duly and validly authorized by all necessary action on the part of
Seller and all required consents and approvals have been duly obtained.  All
requisite action has been taken by Seller in connection with the entering into
of this Agreement and the instruments referenced herein and the consummation of
the transactions contemplated hereby.  The individual(s) executing this
Agreement and the instruments referenced herein on behalf of Seller have the
legal power, right and actual authority to bind Seller to the terms and
conditions hereof and thereof.
 
-15-

--------------------------------------------------------------------------------



11.2               Leases; Contracts.  Other than the leases listed on
Exhibit "I" hereto and any New Leases executed in accordance with Section 9.2
above, Seller is not currently a party to any other leases or licenses with
respect to the leasing or licensing of the Property. Other than the Contracts
listed on Exhibit “J” hereto and subject to Section 9.1 above, there are no
contracts or agreements to which Seller is a party or by which it is bound
relating to the Property that are currently in effect or will be in affect after
Closing.
 
11.3              Code Compliance.  Except as otherwise disclosed in the Due
Diligence Items or any other information made available to Buyer, to Seller's
knowledge Seller has not received any written notice from any governmental
agency that the Property or any condition existing thereon or any present use
thereof currently violates any law or regulations applicable to the Property.
 
11.4            Litigation.  To Seller's knowledge, there is no litigation,
arbitration or other legal or administrative suit, action, proceeding or
investigation of any kind pending or threatened in writing against or involving
Seller relating to the Property or any part thereof, including, but not limited
to, any condemnation action relating to the Property or any part thereof.
 
11.5                Foreign Person.  Seller is not a "foreign person" as defined
in Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.
 
11.6                ERISA.  Seller is not an “employee benefit plan”.
 
11.7              Subsequent Changes.  If Seller becomes aware of any fact or
circumstance which would materially and adversely change one of its foregoing
representations or warranties, then Seller will promptly give notice of such
changed fact or circumstance to Buyer. Upon Buyer becoming aware, by any means,
of any fact or circumstance which evidences a material breach by Seller of its
representations or warranties contained herein or would otherwise constitute a
material breach thereof by Seller, Buyer shall so notify Seller and if as of the
Closing Date such material breach is still outstanding, then Buyer, as its sole
remedy, shall have the option of (i) waiving the breach of warranty or change,
and proceeding with the Close of Escrow, or (ii) terminating this Agreement, in
which event the Deposit and any other funds deposited by Buyer into the Escrow
and all interest earned thereon shall be returned to Buyer, and Buyer shall be
responsible to pay for certain costs in accordance with the terms of Section 4.4
of this Agreement.  Notwithstanding the foregoing, if Buyer elects to proceed
under clause (ii) above, Seller shall have the right, in its sole discretion,
within three (3) business days following receipt of such election from Buyer, to
elect by written notice to Buyer to cure such matter prior to Closing (and
Seller shall have the right to delay the Closing for up to thirty (30) days to
effectuate such cure), and if Seller completes such cure prior to Closing,
Buyer's termination notice under clause (ii) above shall be nullified.  Any such
election shall be made by Buyer not later than five (5) business days from Buyer
becoming aware of such fact.  If Buyer does not so elect to terminate this
Agreement pursuant to this Section 11.6, then Buyer shall be deemed to have
elected to waive its rights to terminate this Agreement pursuant to this
Section 11.6, elected to acquire the Property on the terms set forth in this
Agreement, and waived all remedies at law or in equity with respect to any
representations or warranties resulting from the facts or circumstances known to
Buyer.  If the changed fact or circumstance does not evidence a material breach
by Seller of its representations or warranties contained herein when made,
Seller shall deliver to Buyer updated schedules, as applicable, prior to Closing
and the parties shall proceed to the Closing in accordance with the terms
hereof.  Notwithstanding the foregoing, if Seller's notice to Buyer pursuant to
this Section 11.6 relates to any of the following changed facts or
circumstances, Buyer shall not have the right to terminate this Agreement as a
result of such notice and Buyer shall be deemed to have waived all remedies at
law or in equity with respect to any representations or warranties resulting
from the facts or circumstances disclosed by Seller in such notice: any default
by any vendor under any Contract.
 
-16-

--------------------------------------------------------------------------------



11.8                No Conflict.  To Seller's knowledge, neither the execution
and delivery of this Agreement and the documents and instruments referenced
herein, nor the occurrence of the obligations set forth herein, the consummation
of this transaction, or compliance with the terms of this Agreement conflict
with or result in the material breach of any terms, conditions or provisions of,
or constitute a default under any contract, deed of trust, loan, limited
liability company agreement, lease or other agreement or instrument to which
Seller is a party.
 
11.9                Bankruptcy.  Seller has not (a) commenced a voluntary case,
or had entered against it a petition for relief under any federal bankruptcy act
or any similar petition, order or decree under any federal or state law or
statue relative to bankruptcy, insolvency or other relief for debtors, (b)
caused, suffered or consulted to the appointment of a receiver, trustee,
administrator, conservator, liquidator, or similar official in any federal,
state or foreign judicial or non-judicial proceeding, to hold, administer and
/or liquidate all or substantially all of its assets; (c) made an assignment for
the benefit of creditors, (d) admitted in writing its inability to pay its debts
as they come due, or (e) made an offer of settlement, extension or composition
to its creditors.
 
11.10            Patriot Act Compliance.  Neither Seller nor, to Seller's
knowledge, any of Seller's affiliates or any person, group, entity or nation
that Seller is acting, directly or, to Seller's knowledge, indirectly, for or on
behalf of, is named by any Executive Order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, "Specially Designated National and Blocked Person,"
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any law that is enforced or administered by the Office of Foreign Assets
Control, and Seller is not engaging in this transaction, directly or, to
Seller’s knowledge, indirectly, on behalf of, or instigating or facilitating
this transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation.  Seller is not engaging in this transaction, directly or, to
Seller’s knowledge, indirectly, in violation of any laws relating to drug
trafficking, money laundering or predicate crimes to money laundering.  To
Seller's knowledge, none of the funds of Seller have been or will be derived
from any unlawful activity with the result that the investment of direct or
indirect equity owners in Seller is prohibited by law or that the transaction or
this Agreement is or will be in violation of law.  In addition, neither Seller
nor, to Seller's knowledge, any of its affiliates, is (A) conducting any
business or engaging in any transaction or dealing with any person appearing on
the U.S. Treasury Department's OFAC list of prohibited countries, territories,
"specifically designated nationals" or "blocked person" (each a "Prohibited
Person") (which lists can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any such Prohibited Person; (B) engaging in certain dealings with countries
and organizations designated under Section 311 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns; (C) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 dated September 24, 2001,
relating to "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism"; (D) a foreign shell bank or
any person that a financial institution would be prohibited from transacting
with under the USA PATRIOT Act; or (E) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (1) any
U.S. anti-money laundering law, (2) the Foreign Corrupt Practices Act, (3) the
U.S. mail and wire fraud statutes, (4) the Travel Act, (5) any similar or
successor statutes or (6) any regulations promulgated under the foregoing
statutes.
 
-17-

--------------------------------------------------------------------------------



11.11            Seller's Knowledge.  Whenever phrases such as "to Seller's
knowledge" or "Seller has no knowledge" or similar phrases are used in the
foregoing representations and warranties, they will be deemed to refer
exclusively to matters within the current actual (as opposed to constructive)
knowledge of the Seller's Representative.  No duty of inquiry or investigation
on the part of Seller or Seller's Representative will be required or implied by
the making of any representation or warranty which is so limited to matters
within Seller's actual knowledge, and in no event shall Seller's Representative
have any personal liability therefor.
 
11.12            Survival.  All of the foregoing representations and warranties
of Seller will survive Closing for a period of nine (9) months after the Closing
Date.  No claim for a breach of any representation or warranty of Seller will be
actionable or payable if (i) Buyer does not notify Seller in writing of such
breach and commence a "legal action" thereon within said nine (9) months, or
(ii) the breach in question results from or is based on a condition, state of
facts or other matter which was actually known to Buyer prior to Closing.
 
12.             Buyer's Representations and Warranties.  In addition to any
express agreements of Buyer contained herein, the following constitute
representations and warranties of Buyer, which representations and warranties
shall survive Closing:
 
12.1             Formation; Authority.  Buyer is duly formed, validly existing
and in good standing under the laws of the state of its formation.  Buyer has
full power and authority to enter into this Agreement and the instruments
referenced herein, and to consummate the transactions contemplated hereby.  All
requisite action has been taken by Buyer in connection with the entering into
this Agreement and the instruments referenced herein, and the consummation of
the transactions contemplated hereby.  The individuals executing this Agreement
and the instruments referenced herein on behalf of Buyer have the legal power,
right and actual authority to bind Buyer to the terms and conditions hereof and
thereof.
 
-18-

--------------------------------------------------------------------------------



12.2                Patriot Act Compliance.  Neither Buyer nor, to Buyer's
knowledge, any of Buyer's affiliates or any person, group, entity or nation that
Buyer is acting, directly or, to Buyer's knowledge, indirectly, for or on behalf
of, is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, "Specially Designated National and Blocked Person,"
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any law that is enforced or administered by the Office of Foreign Assets
Control, and Buyer is not engaging in this transaction, directly or, to Buyer's
knowledge, indirectly, on behalf of, or instigating or facilitating this
transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation.  Buyer is not engaging in this transaction, directly or, to
Buyer's knowledge, indirectly, in violation of any laws relating to drug
trafficking, money laundering or predicate crimes to money laundering.  To
Buyer's knowledge, none of the funds of Buyer have been or will be derived from
any unlawful activity with the result that the investment of direct or indirect
equity owners in Buyer is prohibited by law or that the transaction or this
Agreement is or will be in violation of law.  In addition, neither Buyer nor, to
Buyer's knowledge, any of its affiliates, is (A) conducting any business or
engaging in any transaction or dealing with any Prohibited Person, including the
making or receiving of any contribution of funds, goods or services to or for
the benefit of any such Prohibited Person; (B) engaging in certain dealings with
countries and organizations designated under Section 311 of the USA PATRIOT Act
as warranting special measures due to money laundering concerns; (C) dealing in,
or otherwise engaging in any transaction relating to, any property or interests
in property blocked pursuant to Executive Order No. 13224 dated September 24,
2001, relating to "Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism"; (D) a foreign shell bank
or any person that a financial institution would be prohibited from transacting
with under the USA PATRIOT Act; or (E) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (1) any
U.S. anti-money laundering law, (2) the Foreign Corrupt Practices Act, (3) the
U.S. mail and wire fraud statutes, (4) the Travel Act, (5) any similar or
successor statutes or (6) any regulations promulgated under the foregoing
statutes.
 
13.            Casualty and Condemnation.
 
13.1              Material Casualty.  In the event that prior to the Close of
Escrow a material portion of the Real Property is destroyed or materially
damaged, Buyer shall have the right, exercisable by giving written notice to
Seller within ten (10) days after receipt of written notice of such damage or
destruction, either (i) to terminate this Agreement in which event the Deposit
and all interest accrued thereon shall be immediately returned to Buyer, any
other money or documents in Escrow shall be returned to the party depositing the
same, and the provisions of Section 4.4 shall apply, or (ii) to accept the Real
Property in its then condition and to proceed with the consummation of the
transaction contemplated by this Agreement, with an abatement or reduction in
the Purchase Price in the amount of the deductible for the applicable insurance
coverage, and to receive an assignment of all of Seller's rights to any
insurance proceeds payable by reason of such damage or destruction, other than
rental abatement/rent loss insurance attributable to the period of time prior to
the Closing which shall be retained by or paid to Seller.  If Buyer elects to
proceed under clause (ii) above, Seller shall not compromise, settle or adjust
any claims to such proceeds without Buyer's prior written consent.
 
-19-

--------------------------------------------------------------------------------



13.2           Non‑Material Casualty.  In the event that prior to the Close of
Escrow a non‑material portion of the Real Property is damaged or destroyed,
Seller may, subject to the following sentence, repair or replace such damage
prior to the Close of Escrow.  Notwithstanding the preceding sentence, in the
event Seller elects not to or is unable to repair or replace such damage to a
non-material portion of the Real Property, Seller shall notify Buyer in writing
of such fact (the "Non-Repair Notice") and Buyer shall thereafter accept the
Real Property in its then condition, and proceed with the transaction
contemplated by this Agreement and Buyer shall receive an abatement or reduction
in the Purchase Price in the amount of the deductible for the applicable
insurance coverage, the aggregate amount of any uninsured damage that is not
covered by Seller's insurance, and Buyer shall be entitled to an assignment of
all of Seller's rights to any insurance proceeds payable by reason of such
damage or destruction, other than rental abatement/rent loss insurance
attributable to the period of time prior to the Closing which shall be retained
by or paid to Seller.  In the event Seller does not repair or replace such
damages, Seller shall not compromise, settle or adjust any claims to such
proceeds without Buyer's prior written consent.
 
13.3               Material Condemnation.  In the event that prior to the Close
of Escrow, all or any material portion of the Real Property is subject to a
taking by a public or governmental authority, Buyer shall have the right,
exercisable by giving written notice to Seller within ten (10) days after
receiving written notice of such taking, either (i) to terminate this Agreement,
in which event the Deposit and all interest accrued thereon shall be returned to
Buyer, any other money or documents in Escrow shall be returned to the party
depositing the same, and (ii) to accept the Real Property in its then condition,
without a reduction in the Purchase Price, and to receive an assignment of all
of Seller's rights to any condemnation award or proceeds payable by reason of
such taking.  If Buyer elects to proceed under clause (ii) above, Seller shall
not compromise, settle or adjust any claims to such award without Buyer's prior
written consent.
 
13.4                Non‑Material Condemnation.  In the event that prior to the
Close of Escrow, any non-material portion of the Real Property is subject to a
taking by any public or governmental authority, Buyer shall accept the Real
Property in its then condition and proceed with the consummation of the
transaction contemplated by this Agreement, in which event Buyer shall be
entitled to an assignment of all of Seller's rights to any award or proceeds
payable in connection with such taking.  In the event of any such non-material
taking, Seller shall not compromise, settle or adjust any claims to such award
without Buyer's prior written consent.
 
13.5              Materiality Standard.  For purposes of this Section 13, damage
to the Real Property or a taking of a portion thereof shall be deemed to involve
a material portion thereof if (a) the estimated cost of restoration or repair,
as estimated by Buyer and Seller in their reasonable discretion, of such damage
or the amount of the condemnation award with respect to such taking shall exceed
five percent (5%) of the Purchase Price, (b) all access to the Property is lost
due to such damage or condemnation, or (c) the parking remaining after such
damage or condemnation is below the applicable code requirements.
 
13.6                Notice of Casualty and Condemnation.  Seller agrees to give
Buyer prompt written notice of any taking of, proposed taking of, damage to or
destruction of the Real Property.
 
-20-

--------------------------------------------------------------------------------



14.                Notices.  All notices or other communications required or
permitted hereunder shall be in writing, and shall be personally delivered
(including by means of professional messenger service or reputable air express
service utilizing receipts) or sent (i) by telecopy, receipt confirmed, or
(ii) PDF via electronic mail (e-mail), and shall be deemed received upon the
date of receipt thereof if received prior to 5:00 p.m. of the recipient's
business day, and if not so received, shall be deemed received upon the
following business day.  E-mail deliveries shall be deemed received upon entry
of such message into the recipient's e-mail server.
 


To Seller:
c/o Flexsteel Industries, Inc.
385 Bell Street
Dubuque, Iowa  52001
Attn:  Mr. Marcus D. Hamilton
Fax No.:  (563) 556-3205

 


With copies to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
1900 Main Street, Fifth Floor
Irvine, California  92614
Attn:  Brad H. Nielsen, Esq.
Email:  bnielsen@allenmatkins.com
Fax No.:  (949) 553-8354

 


To Buyer:
At Buyer's Notice Address set forth in the Summary of Business Terms.

 


With copies to:
Cochran Law Group
18301 Von Karman Avenue, Suite 270
Irvine, California  92612
Attn:  Thia Cochran, Esq.
Email:  thia@cochranlawgroup.com
Fax No.:  (949) 833-9601

 


To Escrow Holder:
At Escrow Holder's Address set forth in the Summary of Business Terms.

 
Notice of change of address shall be given by written notice in the manner
detailed in this Section 14.
 
15.                 Broker Commissions.  Upon the Close of Escrow, Seller shall
pay a real estate brokerage commission to Broker with respect to this Agreement
in accordance with Seller's separate agreement with said Broker, and Seller
hereby agrees to indemnify, defend and hold Buyer free and harmless from and
against any and all commissions or other claims Broker may assert in connection
with the transactions contemplated by this Agreement.  Seller represents and
warrants to Buyer, and Buyer represents and warrants to Seller, that no other
broker or finder has been engaged by it, respectively, in connection with any of
the transactions contemplated by this Agreement, or to its knowledge is in any
way connected with any of such transactions.  In the event of any additional
claims for brokers' or finders' fees or commissions in connection with the
negotiation, execution or consummation of this Agreement, then as a covenant
which shall survive the termination of this Agreement or the Close of Escrow,
Buyer shall indemnify, save harmless and defend Seller from and against such
claims if they shall be based upon any statement or representation or agreement
by Buyer, and Seller shall indemnify, save harmless and defend Buyer if such
claims shall be based upon any statement, representation or agreement made by
Seller.
 
-21-

--------------------------------------------------------------------------------



16.                   Default.
 
16.1                Default by Seller.  In the event that Seller fails to
perform any of the material covenants or agreements contained herein which are
to be performed by Seller within five (5) business days' following receipt of
written demand from Buyer, Buyer may, at its option and as its exclusive remedy,
either (i) terminate this Agreement by giving written notice of termination to
Seller whereupon Escrow Holder will return to Buyer the Deposit plus Seller
shall pay Buyer’s actual and reasonable out-of-pocket costs including attorneys’
fees paid by Buyer up to a maximum of One Hundred Thousand Dollars ($100,000),
and both Buyer and Seller will be relieved of any further obligations or
liabilities hereunder, except for those obligations which expressly survive any
termination hereof, or (ii) seek specific performance of this Agreement.  If
Buyer elects the remedy in subsection (ii) above, Buyer must commence and file
such specific performance action in the appropriate court not later than thirty
(30) days following the Closing Date.  Except as specifically set forth in this
Section 16.1, Buyer does hereby specifically waive any right to pursue any other
remedy at law or equity for such default of Seller, including, without
limitation, any right to seek, claim or obtain actual damages, punitive damages
or consequential damages.
 
16.2                Default by Buyer.  IN THE EVENT THE CLOSE OF ESCROW DOES NOT
OCCUR AS HEREIN PROVIDED BY REASON OF ANY DEFAULT OF BUYER, BUYER AND SELLER
AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE
DAMAGES WHICH SELLER MAY SUFFER.  THEREFORE BUYER AND SELLER DO HEREBY AGREE
THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER
IN THE EVENT THAT BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY IS AND SHALL BE AN AMOUNT EQUAL TO THE DEPOSIT, TOGETHER WITH THE
ACCRUED INTEREST THEREON; AND, AS SELLER'S SOLE AND EXCLUSIVE REMEDY (WHETHER AT
LAW OR IN EQUITY), SAID AMOUNT SHALL BE DISBURSED TO SELLER AS THE FULL, AGREED
AND LIQUIDATED DAMAGES FOR A BREACH OF THIS AGREEMENT BY BUYER WHICH RESULTS IN
THE CLOSE OF ESCROW NOT OCCURRING, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES
IN RESPECT OF BUYER'S BREACH OF THIS AGREEMENT BEING HEREIN EXPRESSLY WAIVED BY
SELLER.  SUCH PAYMENT OF THE DEPOSIT IS NOT INTENDED AS A PENALTY, BUT AS FULL
LIQUIDATED DAMAGES.  NOTHING CONTAINED IN THIS SECTION SHALL LIMIT SELLER'S
RIGHT TO RECEIVE REIMBURSEMENT FOR COSTS AND EXPENSES PURSUANT TO SECTION 18.5
BELOW, NOR WAIVE OR AFFECT BUYER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS. 
NOTWITHSTANDING ANYTHING IN THE FOREGOING TO THE CONTRARY, BUYER SHALL NOT BE
DEEMED TO BE IN DEFAULT IF BUYER HAS NOT DELIVERED THE CLOSING DOCUMENTS OR
FUNDS TO ESCROW, AS PROVIDED IN SECTION 5.2 HEREIN, IF (A) SELLER HAS
COMMUNICATED TO BUYER IN WRITING THAT IT WILL NOT CLOSE AND/OR (B) SELLER IS
THEN CURRENTLY IN DEFAULT BEYOND ALL APPLICABLE NOTICE AND CURE PERIODS.
 



________________________                                                                   

     SELLER'S INITIALS
________________________
     BUYER'S INITIALS

 
-22-

--------------------------------------------------------------------------------



16.3               Indemnities; Defaults after Closing or Termination.  The
limitations on the parties' remedies set forth in Sections 16.1 and 16.2 will
not be deemed to prohibit either party from (i) specifically seeking
indemnification from the other for any matter with respect to which such other
party has agreed hereunder to provide indemnification or from seeking damages
from such other party in the event it fails or refuses to provide such
indemnification; (ii) subject to the terms, conditions and limitations of this
Agreement, including, without limitation, Section 16.4 below, seeking damages
incurred during the period of time after Closing that a representation or
warranty given as of the Closing Date by the other party hereunder survives
Closing, for the other party's breach of such representation or warranty first
discovered after such Closing; or (iii) subject to the terms, conditions and
limitations of this Agreement seeking damages or such equitable relief as may be
available for the other party's failure to perform after any termination of this
Agreement any obligation hereunder which expressly survives such termination;
provided, however, that in no event whatsoever will either party be entitled to
recover from the other any punitive, consequential or speculative damages.
 



________________________                                                                   

     SELLER'S INITIALS 
________________________
     BUYER'S INITIALS

  
    16.4            Limited Liability.  Notwithstanding anything to the contrary
herein, Buyer on its own behalf and on behalf of its agents, members, partners,
employees, representatives, officers, directors, related and affiliated
entities, successors and assigns (collectively, the "Buyer Parties") hereby
agrees that in no event or circumstance shall any of the Seller Group
(specifically excluding Seller), Seller's property management company or
affiliated or related entities of Seller have any personal liability under this
Agreement.  Seller hereby agrees that in no event or circumstance shall any of
the Buyer Parties (specifically excluding Buyer) have any personal liability
under this Agreement.  Notwithstanding anything to the contrary contained
herein:  (a) the maximum aggregate liability of Seller, and the maximum
aggregate amount which may be awarded to and collected by Buyer (including,
without limitation, for any breach of any representation, warranty and/or
covenant of Seller) under this Agreement or any documents executed pursuant
hereto or in connection herewith, including, without limitation, the Exhibits
attached hereto (collectively, the "Other Documents") shall, under no
circumstances whatsoever, exceed two percent (2%) of the Purchase Price (the
"CAP Amount"); and (b) no claim by Buyer alleging a breach by Seller of any
representation, warranty and/or covenant of Seller contained herein or any of
the Other Documents may be made, and Seller shall not be liable for any judgment
in any action based upon any such claim, unless and until such claim, either
alone or together with any other claims by Buyer alleging a breach by Seller of
any such representation, warranty and/or covenant, is for an aggregate amount in
excess of Fifty Thousand Dollars ($50,000.00) (the "Floor Amount"), in which
event Seller's liability respecting any final judgment concerning such claim or
claims shall be for the entire amount thereof, subject to the CAP Amount set
forth in clause (a) above; provided, however, that if any such final judgment is
for an amount that is less than or equal to the Floor Amount, then Seller shall
have no liability with respect thereto.
 
17.               Assignment.  Buyer may not assign, transfer or convey its
rights and obligations under this Agreement or in the Property without the prior
written consent of Seller, and no such assignment so consented to by Seller
shall relieve Buyer from its liability under this Agreement.  Notwithstanding
the foregoing, Buyer may assign its rights under this Agreement without Seller's
consent to an affiliated entity or an entity in which an affiliate of Buyer has
a direct or indirect interest (each, an "Assignee"), provided that such Assignee
expressly assumes the obligations of Buyer hereunder in a written agreement and
no such assignment shall relieve Buyer of any of its liability under this
Agreement.  Any assignee shall assume all of Buyer's obligations hereunder and
succeed to all of Buyer's rights and remedies hereunder and any assignment and
assumption must be in writing and delivered to Seller at least five (5) business
days prior to the Closing Date.
 
-23-

--------------------------------------------------------------------------------



18.             Miscellaneous.
 
18.1               Governing Law.  The parties hereto expressly agree that this
Agreement shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State of California.
 
18.2              Partial Invalidity.  If any term or provision or portion
thereof of this Agreement or the application thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such term or provision or portion thereof
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Agreement shall be valid and be enforced to the fullest extent permitted
by law.
 
18.3            Waivers.  No waiver of any breach of any covenant or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained.  No extension
of time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
18.4               Successors and Assigns.  Subject to the provisions of
Section 17, this Agreement shall be binding upon and shall inure to the benefit
of the successors and assigns of the parties hereto.
 
18.5              Professional Fees.  In the event of the bringing of any action
or suit by a party hereto against another party hereunder by reason of any
breach of any of the covenants, agreements or provisions on the part of the
other party arising out of this Agreement, then in that event the prevailing
party shall be entitled to have and recover of and from the other party all
costs and expenses of the action or suit and any appeals therefrom, and
enforcement of any judgment in connection therewith, including actual attorneys'
fees, accounting and engineering fees, and any other professional fees resulting
therefrom.
 
18.6            Entire Agreement.  This Agreement (including all Exhibits
attached hereto) is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto.  This Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the party to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted
herein.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which together shall constitute a
single instrument.  Executed counterparts delivered by facsimile or email/PDF
shall have the same force and effect as wet-signed original counterparts.  The
parties do not intend to confer any benefit hereunder on any person, firm or
corporation other than the parties hereto. Buyer and Seller agree to execute,
acknowledge or deliver such instruments and documents and to diligently
undertake such actions as may be required in order to carry out the intent and
purpose of this Agreement.
 
-24-

--------------------------------------------------------------------------------



18.7            Time of Essence/Business Days.  Seller and Buyer hereby
acknowledge and agree that time is strictly of the essence with respect to each
and every term, condition, obligation and provision hereof and that failure to
timely perform any of the terms, conditions, obligations or provisions hereof by
either party shall constitute a material breach of and a non-curable (but
waivable) default under this Agreement by the party so failing to perform. 
Unless the context otherwise requires, all periods terminating on a given day,
period of days, or date shall terminate at 5:00 p.m. (Pacific time) on such date
or dates, and references to "days" shall refer to calendar days except if such
references are to "business days" which shall refer to days which are not
Saturday, Sunday or a legal holiday.  Notwithstanding the foregoing, if any
period terminates on a Saturday, Sunday or a legal holiday, under the laws of
the State of California, the termination of such period shall be on the next
succeeding business day.
 
18.8            Construction.  Headings at the beginning of each paragraph and
subparagraph are solely for the convenience of the parties and are not a part of
the Agreement.  Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa.  This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same.  Unless
otherwise indicated, all references to sections are to this Agreement.  All
exhibits referred to in this Agreement are attached and incorporated by this
reference.  In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a business day, the action
shall be taken on the next succeeding business day.
 
19.              Exchange.  Upon the request of a party hereto (the "Requesting
Party"), the other party (the "Cooperating Party") shall cooperate at no cost or
expense to the Cooperating Party with the Requesting Party in Closing the sale
of the Property in accordance with this Agreement so as to qualify such
transaction as an exchange of like-kind property; provided, however, the
Cooperating Party shall not be required to take title to any exchange property
and the Cooperating Party will not be required to agree to or assume any
covenant, obligation or liability in connection therewith, the Closing hereunder
shall not be delayed as a result of, or conditioned upon, such exchange, the
Requesting Party shall pay all costs associated with such exchange, and the
Requesting Party shall remain primarily liable under this Agreement and
indemnify the Cooperating Party from any liability in connection with such
exchange.
 
-25-

--------------------------------------------------------------------------------



20.              Confidentiality.  Buyer agrees that, (a) except as otherwise
provided or required by valid law, (b) except to the extent Buyer considers such
documents or information reasonably necessary to prosecute and/or defend any
claim made with respect to the Property or this Agreement, (c) except to the
extent reasonably necessary to deliver such documents or information to Buyer's
employees, paralegals, attorneys, potential capital partners or lenders and/or
consultants in connection with Buyer's evaluation of this transaction, and (d)
except to the extent such documents or information are or become a matter of
public record of public knowledge from sources other than Buyer’s
Representatives, (i) Buyer, Buyer's Parties, potential lenders and Buyer's
agents and consultants (collectively, the "Buyer's Representatives"), shall keep
the contents of any materials, reports, documents, data, test results, and other
information related to the transaction contemplated hereby, including, without
limitation, the Due Diligence Items and all information regarding Buyer's
acquisition or ownership of the Property strictly confidential, (ii) Buyer and
Buyer's Representatives shall keep and maintain the contents of this Agreement,
including, without limitation, the amount of consideration being paid by Buyer
for the Property strictly confidential, and (iii) Buyer and Buyer's
Representatives shall refrain from generating or participating in any publicity
or press release regarding this transaction without the prior written consent of
Seller.  Buyer acknowledges that significant portions of the Due Diligence Items
are proprietary in nature and that Seller would suffer significant and
irreparable harm in the event of the misuse or disclosure of the Due Diligence
Items.  Without affecting any other rights or remedies that either party may
have, Buyer acknowledges and agrees that Seller shall be entitled to seek the
remedies of injunction, specific performance and other equitable relief for any
breach, threatened breach or anticipatory breach of the provisions of this
Section 20 by Buyer or any of Buyer's Representatives.  The provisions of this
Section 20 shall survive any termination of this Agreement but shall not survive
the Closing except for Buyer's covenants in clauses (ii) and (iii) hereof which
covenants shall survive the Closing.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 




-26-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year hereinabove written.
 

"SELLER"
Flexsteel Industries, Inc.,
a Minnesota corporation
 
 
 
 
 
By:

 
/s/     Marcus D. Hamilton
 
 

Name: Marcus D. Hamilton
 
 
 
Title: Chief Financial Officer, Treasurer and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
"BUYER"

Greenlaw Acquisitions, LLC,
a California limited liability company
 
 
 
 
 
 
 
 
 
By:

Greenlaw Partners, LLC,
a California limited liability company
 
 
 
 
 
 
 
 
 
By:

 
/s/     Wilbur H. Smith, III
 
 
 
Name: Wilbur H. Smith, III
 
 
 
Title: Principal



S-1

--------------------------------------------------------------------------------



JOINDER BY ESCROW HOLDER
 
Escrow Holder (as defined in Section 8 of Article I above) hereby acknowledges
that it has received this Agreement executed by the Seller and Buyer and accepts
the obligations of and instructions for the Escrow Holder set forth herein. 
Escrow Holder agrees to disburse and/or handle the Deposit, the Purchase Price
and all closing documents in accordance with this Agreement.
 

Dated: August ____, 2019 First American Title Company
 
 
 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 







S-2

--------------------------------------------------------------------------------



EXHIBIT "A"
 
LEGAL DESCRIPTION
 
 
[land1.jpg]
 



EXHIBIT "A"

-1-

--------------------------------------------------------------------------------



[land2.jpg]



EXHIBIT "A"

-2-

--------------------------------------------------------------------------------



EXHIBIT "B"
 
 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

                                                                     

--------------------------------------------------------------------------------



 

(Above Space For Recorder's Use Only)
 
GRANT DEED


THE UNDERSIGNED GRANTOR DECLARES:
Documentary transfer tax is $______________________
(X)            computed on full value of property conveyed, or
(   )            computed on full value, less value of liens and encumbrances
            remaining at time of sale.
THE PROPERTY IS LOCATED IN RIVERSIDE, CALIFORNIA.
 
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
______________________________, a __________________________, hereby GRANTS to
____________________, a _____________________, that certain real property which
is more particularly described on Exhibit "A" which is attached hereto.
 
Subject to:
 
1.            Nondelinquent taxes and assessments;
 
2.            All other covenants, conditions, and restrictions, reservations,
rights, rights of way, easements, encumbrances, liens, and title matters of
record or visible from an inspection of the property or which an accurate survey
of the property would disclose.



Dated:  __________, 20__ 
 
,

 
 
 
a
                 
 
 
 
 
 
By:

 
 
 
Name:

 
 
 
Title:

 
 





EXHIBIT "B"
-1-

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.




State of California                                )
County of ______________________ )
 
 
On _________________________, before me, 
__________________________________________________________________________________________,
                                                                                                                  
(insert name of notary)
Notary Public, personally appeared _________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
 
Signature 
______________________________________________________________________________                                                                                                                                                    
(Seal)
 


EXHIBIT "B"

-2-

--------------------------------------------------------------------------------

 
EXHIBIT "C-1"
 
TRANSFEROR'S CERTIFICATION OF NON-FOREIGN STATUS
 
 
To inform ________________________, a ________________________ ("Transferee"),
that withholding of tax under Section 1445 of the Internal Revenue Code of 1986,
as amended ("Code") will not be required upon the transfer of certain real
property to the Transferee by Flexsteel Industries, Inc., a  Minnesota
corporation ("Transferor"), the undersigned hereby certifies the following on
behalf of the Transferor:
 
1.             Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder);
 
2.             Transferor's U.S. employer identification number is ____________;
 
3.             Transferor's office address is c/o Flexsteel Industries, Inc.,
385 Bell Street, Dubuque, Iowa  52001;
 
4.             Transferor is not a disregarded entity as defined in
§ 1.1445-2(b)(2)(iii).
 
Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.




EXHIBIT "C-1"
-1-

--------------------------------------------------------------------------------

 
Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.
 
Date: ________________, 2019
 

"TRANSFEROR" 
 
,

 
 
 
a
                 
 
 
 
 
 
By:

 
 
 
Name:

 
 
 
Title:

 
 





EXHIBIT "C-1"

-2-

--------------------------------------------------------------------------------



EXHIBIT "C-2"
 
[See attached]
 
 






EXHIBIT "C-2"
-1-

--------------------------------------------------------------------------------



[form.jpg]




EXHIBIT "C-2"
-2-

--------------------------------------------------------------------------------



EXHIBIT "D"
 
INTENTIONALLY DELETED
 
 






EXHIBIT "D"
-1-

--------------------------------------------------------------------------------



EXHIBIT "E"
 
INTENTIONALLY DELETED
 
 






EXHIBIT "E"
-1-

--------------------------------------------------------------------------------

 
EXHIBIT "F"
 
ASSIGNMENT OF CONTRACTS AND ASSUMPTION AGREEMENT
 
 
This Assignment of Contracts and Assumption Agreement (the "Assignment") is made
and entered into as of this ____ day of ________, 20__ ("Assignment Date"), by
and between ________________________, a _________________________________
("Assignor"), and ________________________, a _________________________________
("Assignee"), with reference to the following facts.
 
R E C I T A L S :
 
A.                 Assignor and ____________________, predecessor‑in‑interest to
Assignee, are parties to that certain Agreement of Purchase and Sale and Joint
Escrow Instructions, made and entered into as of __________, 20__ (the "Purchase
Agreement"), pursuant to which Assignor agreed to sell to Assignee, and Assignee
agreed to purchase from Assignor the Property.  Capitalized terms used herein
and not separate defined have the meanings ascribed to them in the Purchase
Agreement.
 
B.                 Assignee has acquired fee title to the Real Property from
Assignor on the Assignment Date.  Assignor now desires to assign and transfer to
Assignee all of Assignor's rights and interests in, to and under the Approved
Contracts, .
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.             Assignment and Assumption.  Effective as of the Assignment Date,
Assignor hereby grants, transfers, conveys, assigns and delegates to Assignee
all of Assignor's rights and interests in, to and under the Approved Contracts
that are set forth on Schedule 1 attached hereto and made a part hereof;
provided, however, such assignment, transfer and sale shall not include any
rights or claims arising prior to the Assignment Date which Assignor may have
against any party to the Approved Contracts.  Assignee hereby accepts such
assignment and delegation by Assignor and agrees to fully perform and assume all
the obligations of Assignor under the Approved Contracts first arising from and
after the Assignment Date.
 
2.             No Warranties.  Assignee does hereby covenant with Assignor, and
represents and warrants to Assignor, that Assignor is transferring each of the
Approved Contracts to Assignee (to the extent the terms of any of the Approved
Contracts do not limit or restrict such right) without any warranty of any kind
or nature.  This Assignment shall not be construed as a representation or
warranty by Assignor as to the transferability or enforceability of the Approved
Contracts, and Assignor shall have no liability to Assignee in the event that
any or all of the Approved Contracts (a) are not transferable to Assignee or
(b) are canceled or terminated by reason of this Assignment or any acts of
Assignee.
 
3.             Dispute Costs.  In the event of any dispute between Assignor and
Assignee arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including, without limitation, reasonable attorneys' fees and costs. 
Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.
 


EXHIBIT "F"
-1-

--------------------------------------------------------------------------------



4.             Counterparts.  This Assignment may be executed in counterparts,
each of which shall be deemed an original, and all of which shall taken together
be deemed one document.  Executed counterparts delivered by facsimile or
email/PDF shall have the same force and effect as wet-signed original
counterparts.
 
5.             Survival.  This Assignment and the provisions hereof shall inure
to the benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.
 
6.             No Third Party Beneficiaries.  Except as otherwise expressly set
forth herein, Assignor and Assignee do not intend, and this Assignment shall not
be construed, to create a third-party beneficiary status or interest in, nor
give any third-party beneficiary rights or remedies to, any other person or
entity not a party to this Assignment.
 
7.             Governing Law.  This Assignment shall be governed by, interpreted
under, and construed and enforceable in accordance with, the laws of the State
of California.
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Assignment Date.
 

  ASSIGNOR:             

 
,

 
 
 
a
 
 
 
 
 
 
By:

 
 
 
Name:

 
 
 
Title:

 
           
ASSIGNEE:
              ,
      a
            By:
      Name:
      Title:
   

 

EXHIBIT "F"
-2-

--------------------------------------------------------------------------------




EXHIBIT "G"
 
BILL OF SALE
 
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, ____________________, a ________________________
("Seller"), does hereby GRANT, SELL, CONVEY, TRANSFER AND DELIVER to
____________________, a ________________________ ("Buyer"), without any warranty
of any kind, any and all of Seller's rights, title and interests in and to the
personal property (the "Personal Property") owned and utilized by Seller in
connection with the operation and management of, and located at, the real
property described in Exhibit "A" attached hereto and made a part hereof (the
"Property"); provided, however, such transfer, assignment and sale shall not
include any rights or claims arising prior to the date hereof which Seller may
have against any person with respect to such Personal Property.
 
From and after the date of this Bill of Sale, it is intended by the parties that
Buyer and its successors and assigns shall have the right to use, have, hold and
own the Personal Property forever.  This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
taken together be deemed one document.
 
Buyer hereby acknowledges, covenants, represents and warrants that Seller has
made absolutely no warranties or representations of any kind or nature regarding
title to the Personal Property or the condition of the Personal Property.
 
Buyer on behalf of itself and its officers, directors, employees, partners,
agents, representatives, successors and assigns hereby agrees that in no event
or circumstance shall Seller or its partners, members, trustees, employees,
representatives, officers, related or affiliated entities, successors or assigns
have any personal liability under this Bill of Sale, or to any of Buyer's
creditors, or to any other party in connection with the Personal Property or the
Property.
 
This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.  This Bill
of Sale may be executed in any number of identical counterparts, all of which
shall constitute one and the same document. Executed counterparts delivered by
facsimile or email/PDF shall have the same force and effect as wet-signed
original counterparts.
 


EXHIBIT "G"
-1-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Bill of Sale has been executed as of this ___ day of
__________, 20__.
 


SELLER:            

 
,

 
 
 
a
 
 
 
 
 
 
By:

 
 
 
Name:

 
 
 
Title:

 
                   
BUYER:
              ,
      a
            By:
      Name:
      Title:
   

 


EXHIBIT "G"
-2-

--------------------------------------------------------------------------------

 
EXHIBIT "H"
 
GENERAL ASSIGNMENT
 
 
This General Assignment ("Assignment") is made as of the ____ day of
______________, 20__ ("Assignment Date"), by __________________________, a
_________________________ (the "Assignor"), and __________________________, a
_________________________ (the "Assignee").
 
Pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of ______________, 20__ (the "Purchase Agreement"),
Assignee has this day acquired from Assignor the Property.  Capitalized terms
used herein shall have the meanings ascribed to them in the Purchase Agreement.
 
In consideration of the acquisition of the Property by Assignee and other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.             Assignment.  Assignor hereby assigns, transfers and sets over
unto Assignee, without representation or warranty of any kind, and Assignee
hereby accepts from Assignor, any and all of Assignor's right, title and
interest in and to the Intangible Personal Property; provided, however, such
transfer, assignment and sale shall not include any rights or claims arising
prior to the Assignment Date which Assignor may have against any person with
respect to the Intangible Personal Property.
 
2.             Dispute Costs.  In the event of any dispute between Assignor and
Assignee arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including, without limitation, reasonable attorneys' fees and costs. 
Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.
 
3.             Counterparts.  This Assignment may be executed in counterparts,
each of which shall be deemed an original, and all of which shall taken together
be deemed one document.  Executed counterparts delivered by facsimile or
email/PDF shall have the same force and effect as wet-signed original
counterparts.
 
4.             Survival.  This Assignment and the provisions hereof shall inure
to the benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.
 
5.             No Third Party Beneficiaries.  Except as otherwise expressly set
forth herein, Assignor and Assignee do not intend, and this Assignment shall not
be construed, to create a third-party beneficiary status or interest in, nor
give any third-party beneficiary rights or remedies to, any other person or
entity not a party to this Assignment.
 


EXHIBIT "H"
-1-

--------------------------------------------------------------------------------



6.             Governing Law.  This Assignment shall be governed by, interpreted
under, and construed and enforceable in accordance with, the laws of the State
of California.
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed as of the date above-written.
 

  ASSIGNOR:             

 
,

 
 
 
a
 
 
 
 
 
 
By:

 
 
 
Name:

 
 
 
Title:

 
                   
ASSIGNEE:
              ,
      a
            By:
      Name:
      Title:
   

 


EXHIBIT "H"
-2-

--------------------------------------------------------------------------------



EXHIBIT "I"
 
LIST OF LEASES
 
  
None.
 








EXHIBIT "I"
-1-

--------------------------------------------------------------------------------



EXHIBIT "J"
 
LIST OF SERVICE CONTRACTS
 
 
None.
 








EXHIBIT "J"
-1-